      Case 1:17-cr-10320-NMG Document 86 Filed 03/29/21 Page 1 of 7



                    United States District Court
                      District of Massachusetts


                                    )
United States of America            )
                                    )
          v.                        )     Criminal Action No.
                                    )     17-10320-NMG
Alex Fraga,                         )
                                    )
          Defendant.                )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     On February 12, 2021, this Court dismissed the habeas

petition of Alex Fraga (“Fraga” or “defendant”).        On March 19,

2021, the First Circuit Court of Appeals (“the First Circuit”)

directed this Court to issue or deny a certificate of

appealability for his petition.      For the following reasons, this

Court will deny such a certificate.

I.   Background

     In November, 2017, Fraga pled guilty to one count of

conspiracy to distribute fentanyl and heroin in violation of 21

U.S.C. § 846 for his distribution of narcotics in the Cape Cod

area of Massachusetts, which led to two, non-fatal overdoses.

Fraga entered into a plea agreement in which the parties agreed,

inter alia, that Fraga’s base offense level under the United


                                 - 1 -
        Case 1:17-cr-10320-NMG Document 86 Filed 03/29/21 Page 2 of 7



States Sentencing Guidelines (“U.S.S.G.”) would be increased by

four levels pursuant to U.S.S.G. § 5K2.2 because his actions

caused the two overdoses.       In June, 2019, this Court sentenced

Fraga to a term of 131 months imprisonment (which was

substantially below the low end of the applicable guideline

range) followed by five years of supervised release.

     In July, 2020, Fraga filed a motion to vacate his sentence

pursuant to 28 U.S.C. § 2255 contending that his counsel Stephen

Neyman (“Attorney Neyman” or “Counsel”) rendered ineffective

assistance with respect to his guilty plea and sentencing in

violation of his constitutional rights (Docket No. 63).            This

Court denied that motion and dismissed his petition in February,

2021.

     On March 15, 2021, Fraga filed a notice of appeal to the

First Circuit.     Shortly thereafter, the First Circuit directed

this Court to issue or deny a certificate of appealability.

II. Certificate of Appealability

     A. Legal Standard

     Section 2253(c) of Title 28 of the United States Code

provides that a certificate of appealability may issue “only if

the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2).          In order to make



                                   - 2 -
      Case 1:17-cr-10320-NMG Document 86 Filed 03/29/21 Page 3 of 7



a “substantial showing,” a petitioner seeking a certificate of

appealability must demonstrate that

          reasonable jurists could debate whether (or,
          for that matter, agree that) the petition
          should have been resolved in a different
          manner or that the issues presented were
          adequate to deserve encouragement to proceed
          further.

Slack v. McDaniel, 529 U.S. 473, 484 (2000). To meet the

standard of debatable-among-jurists-of-reason the petitioner

must prove “something more than the absence of frivolity or the

existence of mere good faith.” Miller-El v. Cockrell, 537 U.S.

322, 338 (2003).

     B. Application

     In his petition, Fraga raises four claims of ineffective

assistance of counsel.    To establish such ineffectiveness, Fraga

must show that 1) counsel’s performance was deficient in such a

manner that counsel was not functioning as “counsel” guaranteed

by the Sixth Amendment and that 2) the deficient performance

prejudiced the defense. See Strickland v. Washington, 466 U.S.

668, 687 (1984).

     Reasonable jurists would not debate whether Fraga’s habeas

petition should have been decided differently.

     First, Fraga argues that Attorney Neyman failed to conduct

an independent investigation or request discovery sufficient to


                                 - 3 -
      Case 1:17-cr-10320-NMG Document 86 Filed 03/29/21 Page 4 of 7



advise him adequately to plead guilty.       As an initial matter,

Fraga fails to explain what independent investigation should

have been conducted or what discovery should have been

requested.   Without specific facts supporting his claim, Fraga’s

complaints “amount to mere ‘bald’ assertions without

sufficiently particular and supportive allegations of fact.”

Barrett v. United States, 965 F.2d 1184, 1186 (1st Cir. 1992)

(internal citation omitted).

     Furthermore, Fraga’s investigation claims are contradicted

by Attorney Neyman’s affidavit and the record as a whole.

Attorney Neyman stated that he advised Fraga that, based on the

information filed by the government, accepting an agreement to

plead guilty was the best way to avoid the applicable mandatory

minimum.   Notably, Fraga acknowledged under oath that he had

consulted with counsel and understood the terms of the plea

agreement and how the guidelines apply in his specific case.

Fraga cannot demonstrate that Attorney Neyman’s alleged failure

to investigate was deficient performance under Strickland.

     Second, Fraga contends that Attorney Neyman failed to

investigate the two overdoses or advise Fraga on the causation

requirement for triggering the 20-year mandatory minimum under

21 U.S.C. § 841(b)(1)(A).     That claim, too, is contradicted by

Counsel’s affidavit and the overall record.        Attorney Neyman



                                 - 4 -
         Case 1:17-cr-10320-NMG Document 86 Filed 03/29/21 Page 5 of 7



stated that, although he did not independently investigate the

two overdoses, he was “provided with some detail” of them by the

government “at a very early date.”          He affirmed that he

researched the 20-year mandatory minimum sentence and advised

Fraga to plead guilty to avoid it.          He recalls discussing with

Fraga, before his plea agreement, the government’s general

burden of proving each element of the charge beyond a reasonable

doubt.

     In any event, Fraga cannot demonstrate prejudice from

Counsel’s allegedly deficient performance in that regard.                Even

if Fraga had not agreed to the four-level enhancement in the

plea agreement, the government would have sought to impose it at

sentencing and the Court concluded there was a sufficient

factual basis to warrant such an enhancement.           Due to the

substantial benefits conferred under the plea agreement, there

is no reasonable probability that Fraga would have insisted on

going to trial. See United States v. Rivera-Cruz, 878 F.3d 404,

410 (1st Cir. 2017).

     Third, Fraga contends that Attorney Neyman did not advise

him of the government’s burdens nor require the government to

satisfy its burden of proving that the two overdoses resulted in

“significant physical injury” attributable to defendant such

that the four-level enhancement was warranted.           Fraga offers no



                                    - 5 -
      Case 1:17-cr-10320-NMG Document 86 Filed 03/29/21 Page 6 of 7



support for such contentions.     As noted above, Attorney Neyman

affirmed that he discussed with his client the government’s

general burden of proof for each element of the charge.          Even

assuming deficient performance, no prejudice can be shown

because defendant would have faced a longer sentence without the

benefit of the plea agreement.     Accordingly, Fraga has not met

his burden with respect to this claim under Strickland.

     Finally, Fraga argues that Attorney Neyman failed to object

or move for a downward departure at his sentencing based on the

disparity in the sentences of his allegedly more culpable co-

defendants.   Fraga explains that the government sought an

enhancement under U.S.S.G. §5K2.2 for him but not for other

defendants similarly situated, thereby causing a disparity in

sentences among defendants to his prejudice.

     The record conclusively demonstrates, however, that Counsel

at sentencing 1) argued for a departure based on the likely

sentencing disparity, 2) noted that Fraga’s co-defendants were

higher up in the drug trafficking organization but that the

four-level enhancement under U.S.S.G. § 5K2.2 had not been

applied to them and 3) argued that the potential disparity was

“patently . . . unfair.”    Consequently, petitioner’s claim is

unavailing.




                                 - 6 -
      Case 1:17-cr-10320-NMG Document 86 Filed 03/29/21 Page 7 of 7



     Because Fraga cannot demonstrate that he received

ineffective assistance of counsel, reasonable jurists would not

debate whether his habeas petition was properly dismissed.

                                 ORDER

     For the foregoing reasons, with respect to Fraga’s motion

to vacate his sentence pursuant to 28 U.S.C. § 2255, (Docket No.

63), a certificate of appealability is DENIED.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated March 29, 2021




                                 - 7 -
